Citation Nr: 1020009	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-23 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1975 to September 1975, and had prior service in the 
Louisiana Army National Guard.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2007 decisional letter of the Muskogee, Oklahoma Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Waco, Texas RO.  
In his July 2007 VA Form 9 (substantive appeal), the Veteran 
requested a Travel Board hearing.  In August 2007, he also 
requested a hearing before a Decision Review Officer (DRO) at 
the RO.  A DRO hearing was scheduled for February 14, 2008; 
however, he failed to report.  He was then scheduled for a 
Travel Board hearing at the Muskogee, Oklahoma RO on June 15, 
2009; he advised (in a statement received in June 2009) that 
he had moved to Texas, and requested that the Travel Board 
hearing be rescheduled at the Waco, Texas RO.  A hearing (at 
the Waco RO) was then scheduled for April 15, 2010; the 
Veteran again failed to report (without offering cause).  


FINDING OF FACT

The Veteran did not have 90 days of active duty service, nor 
did he have any active service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the legal requirements for 
establishing basic eligibility for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant appeal, there is no dispute as to the 
relevant facts and the law is controlling; the legal 
requirements for establishing basic eligibility for VA 
pension benefits are outlined by statute and regulation, and 
the Board's review is limited to interpretation of the 
pertinent law and regulations.  Nonetheless, the Veteran was 
notified in a November 2006 letter of what was needed to 
establish basic eligibility to VA pension benefits.  Any 
further notice of these threshold criteria would be redundant 
and moot.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Veteran's DD 214 reflects that he enlisted in the U.S. 
Navy on July 31, 1975 and was discharged from service on 
September 24, 1975.  A May 1976 letter from the 1087th 
Transportation Company of the Louisiana Army National Guard 
reflects that he served in that unit from November 5, 1973 to 
July 29, 1975.  The Veteran does not allege any other periods 
of service (active or otherwise).

VA law and regulations provide for the payment of nonservice-
connected pension benefits to veterans with active service 
during a period of war (emphasis added) who are permanently 
and totally disabled from disability which is not the result 
of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3.  A veteran meets the service requirements for pension 
if he served in active military, naval or air service: (1) 
for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from service 
"for a disability adjudged service-connected without 
presumptive provisions of law, or at time of discharge had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for medical disability;" (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  See 38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term period of war is defined by statute, and means the 
Spanish American War, the Mexican border period, World War I, 
World War II, the Korean Conflict, the Vietnam era, the 
Persian Gulf War, and the period beginning on the date of any 
future declaration of war by the Congress and ending on the 
date prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  The Vietnam era began August 5, 
1964 and ended May 7, 1975, and the Persian Gulf era began 
August 2, 1990; there was no period of war in the interim.  
38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).  

The facts in this case are straight-forward, and are not in 
dispute; governing statute and regulations are clear and 
unambiguous.  The Veteran's active service from July 1975 to 
September 1975 not only falls short of the 90 day requirement 
(see 38 U.S.C.A. § 1521(j)), but also falls outside the 
parameters of the periods of war defined by statute and 
regulation.  Consequently, he does not have qualifying 
service, and is not entitled to VA pension benefits.

In statements received in February 2007 (including his notice 
of disagreement), the Veteran asserts that proper 
consideration was not given to his service from November 1973 
to July 1975; he notes that such service was during a period 
of war.  

As was noted above, the Veteran's service from November 1973 
to July 1975 was with the Louisiana Army National Guard.  The 
law provides that active military, naval, or air service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 C.F.R. § 3.6(a).  In turn, "active duty" 
is defined as full time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(21); 38 C.F.R. 
§ 3.6(a)(b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  Active duty in the 
National Guard means periods when called to full time Federal 
Service as a Reserve component of the Armed Forces.  
38 C.F.R. § 3.1(a)(b).  

Although the Veteran's Louisiana Army National Guard service 
from November 1973 to July 1975 took place during the Vietnam 
era, there is no evidence that he was called to Federal 
service (activated) while serving during this period.  
Accordingly, the service with the Louisiana Army National 
Guard is not qualifying service for VA pension benefits.

As neither the Veteran's service with the Louisiana Army 
National Guard from November 1973 to July 1975, nor his 
service in the U.S. Navy from July 1975 to September 1975 is 
qualifying service for VA pension benefits, this appeal must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


